MEMORANDUM **
Cornell Lamont Prince appeals the judgment of the district court denying his petition for a writ of habeas corpus, filed pursuant to 28 U.S.C. § 2254. Prince contends that his prison sentence of 26 years to life imposed for his act of engaging in consensual sexual intercourse with his 16-year-old girlfriend constitutes cruel and unusual punishment in violation of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
Despite the sympathetic nature of the facts in this case and the public policy concerns articulated by Prince, the Supreme Court’s holdings in Lockyer v. Andrade, 538 U.S. 63, 123 S.Ct. 1166, 155 L.Ed.2d 144 (2003), and Ewing v. Cal., 538 U.S. 11, 123 S.Ct. 1179, 155 L.Ed.2d 108 (2003), make it clear that very long sentences required by recidivist statutes for relatively minor offenses are not prohibited by the Eighth Amendment.
The judgment of the district court denying Prince’s habeas petition is therefore
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.